Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 1 of 52




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 13-22222-CIV-MARRA
  In re:

  Paul G. Mouttet, a/k/a Gerry Mouttet,

        Debtor.
  ____________________________________________/

  TALISMAN CAPITAL ALTERNATIVE
  INVESTMENTS FUND, LTD., a British Virgin
  Islands international business company and
  workout lender; and EGE LTD., a British
  Virgin Islands international business company and
  special purpose vehicle to own shares of stock,

           Plaintiffs/Objectors/Appellants,
  vs.

  PAUL GERARD (“GERRY”) MOUTTET, a U.S. citizen
  and a citizen of Trinidad, and a Debtor pursuant to
  Chapter 7 of the U.S. Bankruptcy Code, et al.,

           Defendants/(Appellee),
  and

  INTRALOT ST. LUCIA LIMITED, a St. Lucia business
  entity; et al.,

        Relief Defendants.
  ____________________________________________/

                              ORDER ON BANKRUPTCY APPEAL

           Appellants Talisman Capital Alternative Investments Fund, Ltd. (“Talisman”)

  and EGE Ltd. (“EGE”) (together, “Appellants”) filed this bankruptcy appeal

  challenging an order issued by Judge Laurel M. Isicoff, in Bankruptcy Case No. 12-

  01842-BKC-LMI and 12-14490-BKC-LMI (“the Order”), which dismisses six core, non-
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 2 of 52




  dischargeability claims (Counts XIX through XXIV) of Appellants’ Complaint (some with

  leave to amend, others with prejudice). The Bankruptcy Court also recommends

  that the District Court dismiss the 18 non-core, dischargeable claims, also some with

  leave to amend, others with prejudice (Counts I to VI alleging violations of federal

  and Florida RICO statutes, Counts VII to XVIII alleging other Florida statutory and

  common law tort claims). See DE 1 at 43 of 81, n.4. Lastly, the Order recommends

  that the Relief Defendants be dismissed from the case with prejudice. The Court has

  carefully considered the briefs, the entire Court file, and the argument of the

  parties. For the reasons that follow, the Court affirms in part, and reverses in part,

  the decision of the Bankruptcy Court.1

  Jurisdiction

         Before addressing the parties’ arguments, the Court must consider its

  jurisdiction. Under 28 U.S.C. § 1334(b) and the district court’s order of reference,

  this Court has jurisdiction over all civil proceedings arising under Title 11, or arising

  in or related to cases under Title 11. Plaintiffs’ claims in this adversary proceeding

  arise under or allegedly relate to their bankruptcy cases and thus fall within the

  Court’s broad jurisdiction. Whether the Bankruptcy Court can finally resolve the

  parties’ disputes requires further analysis.

             Subject to constitutional limitations, a bankruptcy court can enter final orders


         1
           The Court apologizes to the parties, the attorneys and the Bankruptcy Court
  for the unjustified delay in deciding this appeal.

                                          Page 2 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 3 of 52




  only on “core” bankruptcy claims. See 28 U.S.C. § 157. For “non-core” proceedings,

  the bankruptcy court is not authorized to enter final orders unless all parties consent.

  Id. As the Supreme Court has explained,

        If a matter is core, the statute empowers the bankruptcy judge to enter
        final judgment on the claim, subject to appellate review by the district
        court. If a matter is non-core, and the parties have not consented to
        final adjudication by the bankruptcy court, the bankruptcy judge must
        propose findings of fact and conclusions of law. Then, the district court
        must review the proceeding de novo and enter final judgment.

  Executive Benefits Ins. Agency v. Arkison, 573 U.S. 25, 34 (2014).

        “It is the bankruptcy court’s responsibility to determine whether each claim

  before it is core or non-core.” Id. at 33. “A proceeding is core under section 157 if it

  invokes a substantive right provided by title 11 or is a proceeding that, by its nature,

  could arise only in the context of a bankruptcy case.” Barnett v. Stern, 909 F.2d 973,

  981 (7th Cir. 1990) (quoting In re Wood, 825 F.2d 90, 97 (5th Cir. 1987)).

        “Core proceedings are actions ... that arise under the Bankruptcy Code in the

  strong sense that the Code itself is the source of the claimant's right or remedy,

  rather than just the procedural vehicle for the assertion of a right conferred by some

  other body of law.” In re United States Brass Corp., 110 F.3d 1261, 1268 (7th Cir.

  1997) (debtor's claimed right to insurance coverage was non-core because, in part,

  such right is “a creation of state contract law” and “vindicated in an ordinary breach

  of contract suit”). A “non-core” proceeding, on the other hand, is one in which the

  plaintiff does “not invoke a substantive right created by the federal bankruptcy law



                                        Page 3 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 4 of 52




  and is one that could exist outside of bankruptcy ... it may be related to the

  bankruptcy because of its potential effect, but under section 157(c)(1) it is an

  ‘otherwise related’ or non-core proceeding.” Barnett v. Stern, 909 F.2d at 981

  (quoting In re Wood, 825 F.2d at 97) (emphasis in original).

  Standard of Review

        The United States District Court functions as an appellate court in reviewing

  decisions of the United States Bankruptcy Court. In re Colortex Indus., Inc., 19 F.3d

  1371, 1374 (11th Cir.1994). Upon entry of a final order by the bankruptcy court, a

  party may appeal to the district court pursuant to 28 U.S.C. § 158(a). This Court

  reviews de novo the legal conclusions of the bankruptcy court. In re JLJ, Inc., 988

  F.2d 1112, 1116 (11th Cir.1993); In re Bilzerian, 100 F.3d 886, 889 (11th Cir. 1996).

         In order to state a claim, Federal Rule of Civil Procedure 8(a)(2) requires “a

  short and plain statement of the claim showing that the pleader is entitled to relief.”

  Fed. R. Civ. P. 8(a)(2). Also, Rule 10(b) requires that a party “state its claims or

  defenses in numbered paragraphs, each limited as far as practicable to a single set of

  circumstances.” Fed. R. Civ. P. 10(b); Kennedy v. Bell S. Telecommunications, Inc.

  (AT & T), 546 F. App'x 817, 819-20 (11th Cir. 2013). A proper complaint “will present

  each claim for relief in a separate count, as required by Rule 10(b), and with such

  clarity and precision that the defendant will be able to discern what the plaintiff is

  claiming.” Anderson v. Dist. Bd. of Tr. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366-67

  (11th Cir. 1996); Cesnick v. Edgewood Baptist Church, 88 F.3d 902, 905-07 (11th Cir.

                                        Page 4 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 5 of 52




  1996) (dismissing a “shotgun” pleading framed in complete disregard of the principle

  that separate causes of action should be plead in separate counts.”). The complaint

  must “give the defendant fair notice of what the ... claim is and the grounds upon

  which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007) (citations

  omitted). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

  need detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of

  his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

  formulaic recitation of the elements of a cause of action will not do.” Id. “To survive

  a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

  U.S. 662 (2009) (quoting Twombly, 550 U.S. at 570).

  Introduction to the Complaint

         Appellants (Plaintiffs below) are “Talisman, the Assignee of Lender,” and

  “EGE, a special purpose vehicle (“SPV”), created by Lender and its Florida Decision

  Maker, to hold a 17% . . . ownership interest in SVL, a Jamaican public company,

  which holds the license to operate the only lottery in Jamaica.” DE 11 at 10 of 49

  (citations omitted). Plaintiffs state they have “sued 31 defendants, individually, and

  as co-conspirators, seeking recovery of approximately $100 million in compensatory

  damages, which resulted from Defendants’ . . . schemes to defraud and otherwise

  steal cash, collateral, stock, and dividends and other property rights.” DE 11 at 11 of

  49.

                                        Page 5 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 6 of 52




        Appellants disagree with the Bankruptcy Court’s characterization of the

  dispute presented by the Complaint. Accordingly, in an attempt to give a sense of

  the dispute presented by this case, the Court quotes the Complaint’s first two

  paragraphs:

        1.     This Complaint alleges a vast intentional scheme and conspiracy
        to defraud and otherwise steal tens of millions of dollars, collateral,
        and/or other valuable personal property separately from each of the
        Plaintiffs, which illegal scheme was devised and masterminded by
        Defendant Paul Gerard (“Gerry”) Mouttet (“Mouttet”), and members of
        his immediate and extended family (hereinafter, collectively, “The
        Mouttet Family Criminal Enterprise” and/or “The Mouttet Family Florida
        Criminal Enterprise”). This Florida-based conspiracy involved numerous
        and continuous acts perpetrated in this District by, and/or at the behest
        of Mouttet, who elicited his father, brother, uncle, and other relatives,
        friends, and business associates in this District to assist him in
        perpetrating this massive fraud. In addition, this illicit scheme also
        involved other persons and entities in other countries, which all acted at
        the express direction and bidding of Mouttet, who controlled their, and
        the other members of The Mouttet Family Criminal Enterprise’s and The
        Mouttet Family Florida Criminal Enterprise’s actions (as well as the SVL
        Enterprise and/or the SVL Florida Enterprise, as defined and alleged,
        below), from Florida, in this District.

        2.     To accomplish his separate thefts of tens of millions of dollars of
        personal property from each Plaintiff, Mouttet used his ownership and
        control of a gaming and lottery company in Jamaica, Defendant
        Supreme Ventures Limited, a/k/a Supreme Ventures Ltd. (“SVL”), and
        other related entities, to separately lure each of the Plaintiffs to enter
        into a series of separate commercial transactions. Ultimately, as
        Plaintiffs now know, beginning in or about 2004 or 2005, Mouttet plotted
        and conspired with his fellow Directors at SVL, Defendants Paul Hoo
        (“Hoo”), Ian Levy (“Levy”), Janette Stewart (“Stewart,” the widow of
        SVL’s former Chairman, Peter Stewart), and John G. Graham
        (“Graham”), and other key executives, including Defendant Brian
        George (“George”), SVL’s President and CEO, among others, to, first,
        withhold, and otherwise misrepresent, crucial information and
        documents, and, then, ultimately to lie under oath, and withhold other

                                      Page 6 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 7 of 52




        key documents to falsely defend a lawsuit tried in Jamaica on claims
        other than those alleged in this Complaint, all with the stated purpose
        to either frustrate, hinder, and/or delay each of the Plaintiffs from
        exercising their respective, separate and distinct legal rights, or to steal
        each of the Plaintiff’s separate property rights. These lies and
        intentional withholding of information and documents only came to be
        discovered recently, when Mouttet filed Affidavits executed by him and
        George in other litigation previously pending before this District Court in
        early October, 2011, and, again, in early January, 2012, and produced
        certain documents - - disclosed for the first time to any of the Plaintiffs
        - - in mid-September, 2011. These revelations showed Mouttet and his
        coconspirators for what they really were, namely, a dishonest group of
        individuals, who had for many years tried to hide the truth from each of
        the Plaintiffs, but, who, now, were caught in their web of intentional
        deceit.

  DE 2-8 ¶¶ 1-2.

  Procedural Background

        The operative Complaint consists of 801 paragraphs covering 290 pages and

  includes 24 counts. Paul Gerard Mouttet (the “Debtor”) and five Relief Defendants

  are among the 31 defendants.2 Six of the 24 counts ask the Court to determine as

  non-dischargeable all the debts and claims asserted by Talisman and EGE against the

  Debtor in the Complaint (the “Core Counts”). The balance of the counts seek

  recovery from a variety of defendants based primarily on alleged violations of federal

  and Florida RICO laws.

        On the same day the Complaint was filed, Appellants also filed a Motion for

  Withdrawal of Reference and to Transfer Adversary Proceeding to the U.S. District


        2
         The named Relief Defendants are Intralot St. Lucia Limited, Intralot
  Caribbean Ventures Limited., Intralot S.A., SGLBVI Ltd., and VLT (BVI), Ltd.

                                       Page 7 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 8 of 52




  Court. In the Motion for Withdrawal of Reference, Plaintiffs (Appellants) argued that

  the Bankruptcy Court lacked subject-matter jurisdiction to adjudicate to final

  judgment the Florida and federal RICO claims brought against the non-debtor

  defendants in this action. The District Judge to whom this case originally had been

  assigned agreed, severed Counts I-XVIII of the Complaint (the “Severed Claims”) and

  withdrew the reference as to the Severed Claims only. See Case 12-cv-23319-UU, DE

  20; Compl. ¶ 21, n.1. The District Court denied the Motion to Withdraw Reference

  with respect to the six non-dischargeability claims brought solely against Debtor

  Mouttet (Counts XIX - XXIV). Then, the District Court referred the Severed Claims

  back to the Bankruptcy Court “for proposed findings of fact and conclusions of law as

  to all case-dispositive motions, as well as for final disposition of all non-dispositive

  motions….” Id.

  Discussion

         The Bankruptcy Court explained in its decision [DE 1]3 that the Complaint fails

  to meet even the basic pleading requirements of Fed. R. Civ. P. 8(a)(2) as made

  applicable by Fed. R. Bankr. P. 7008. For instance, she wrote, “the way in which the

  Complaint is laid out, its use of similar defined terms, and its conflation of facts,

  defendants, and claims in its various factual recitals, makes it virtually impossible to

  figure out whom is alleged to have done what to whom, when, and where.” Amended




         3
             DE 318 in the bankruptcy docket; DE 1 in the district court docket.

                                         Page 8 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 9 of 52




  Order on Motions to Dismiss [DE 1 at 61 of 81]. The Court agrees. Indeed, at the

  hearing before the Bankruptcy Judge, and here at the District Court, Plaintiffs’

  counsel attempted to present a 92 page PowerPoint, including pie charts, in an effort

  to explain what the Complaint alleges.

  Core Counts

        There are six core counts in the complaint - three asserted by Talisman and

  three asserted by EGE (Counts XIX - XXIV). The Bankruptcy ruled as follows on the

  core counts:

        As to Count XIX, seeking relief under 11 U.S.C. §523(a)(2), the Bankruptcy

  Court granted in part and denied in part the Debtor’s motion to dismiss Count XIX;

        As to Count XX, seeking relief under 11 U.S.C. § 523(a)(4), the Bankruptcy

  Court dismissed with prejudice any claims arising from the alleged theft of loan

  proceeds or embezzlement with respect to the $13.6 Million Loan and dismissed

  without prejudice any claims arising from the alleged embezzlement relating to the

  $29.5 Million Loan, and any claims relating to theft of collateral.

        As to Count XXI, seeking relief under 11 U.S.C. §523(a)(6), the Bankruptcy

  Court dismissed with prejudice any claims arising from the alleged theft of loan

  proceeds or embezzlement with respect to the $13.6 Million Loan for failure to state

  a cause of action for willful and malicious injury.

        As to Count XXII, seeking relief under 11 U.S.C. §523(a)(4), the Bankruptcy

  Court dismissed with prejudice that portion of Count XXII that seeks relief based on

                                        Page 9 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 10 of 52




   the original Forward Share Sale Agreement (the “FSSA”) and dismissed with leave to

   amend that portion of Count XXII that alleges that the Debtor fraudulently induced

   EGE to enter into the 2005 Supplemental Agreement for the purpose of depriving EGE

   of its opportunity to timely exercise its option under the FSSA.4

         The Bankruptcy Court dismissed Count XXIII with prejudice, which sought relief

   under 11 U.S.C. §523(a)(4), finding Mouttet cannot be held responsible for converting

   something that EGE did not own. And, finally, in the last core claim, the Bankruptcy

   Court dismissed Count XXIV with prejudice finding that EGE may not bring an action

   under section 523(a)(6) because a court of competent jurisdiction has already held

   that the property that Mouttet is accused of stealing was not EGE’s property. DE 1 at

   75 of 81.

   Non-Core Claims

         In testing the sufficiency of the Complaint with respect to the claims for fraud

   and RICO, the Bankruptcy Court concluded that:

         The Complaint is replete with conclusory language. When those
         conclusory paragraphs are eliminated, the paucity of explicit, rather
         than general, detail and the confusing conflation of defendants and
         actions and the scattered nature of the time and element sequences is
         not cured or easier to decipher.

   DE 1 at 63 of 81.




         4
           “Which amendment must also articulate more precisely what debt EGE seeks
   to have determined is not discharged.” DE 1 at 71 of 81.

                                        Page 10 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 11 of 52




         As to the 18 non-core claims (the “Non-Core Claims”)5 raised by Appellants

   against Defendants, the Bankruptcy Court recommended that they be dismissed

   without prejudice for lack of bankruptcy court subject-matter jurisdiction because

   they “are neither related-to the bankruptcy case, nor [is] supplemental jurisdiction .

   . . appropriately invoked.” DE 1 at 51-52 of 81, see also Compl. ¶ 21, n.1; n.22.

   The Bankruptcy Court explained, “it is not possible to determine either aspect of

   related-to jurisdiction in the absence of an amended complaint, at which time the

   reviewing court will be able to determine what causes of action survive and whether

   such actions are sufficient, whether by impact or common nucleus of facts, to trigger

   related-to jurisdiction.” DE 1 at 51, 61 of 81. The Bankruptcy Court further

   recommends that the Relief Defendants be dismissed from the case with prejudice.

   DE 1 at 58 of 81.

         Subsequently, Plaintiffs filed “revised” objections to the Bankruptcy Court’s

   recommendations pursuant to Fed. R. Bankr. P. 9033. DE 15 (the “Objections”).

   Appellants argue that the Bankruptcy Court got virtually everything wrong and that

   this Court should reject the Order and recommendations “in toto.” Objections at 5,

   23, 50. Appellees request that this Court reject Plaintiffs’ Objections, adopt the

   proposed findings of fact and conclusions of law set forth in the Order, and dismiss

   this case. DE 28 at 5.




         5
             Counts I-XVIII.

                                       Page 11 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 12 of 52




   Issues Presented on Appeal

         1.     Whether the Bankruptcy Court erred in dismissing Talisman’s and EGE’s

   core non-dischargeability claims asserted against Debtor Mouttet pursuant to 11

   U.S.C. § 523(a)(2)(A)?

         2.     Whether the Bankruptcy Court erred in dismissing Talisman’s and EGE’s

   core non-dischargeability claims asserted against Debtor Mouttet pursuant to 11

   U.S.C. § 523(a)(4)?

         3.     Whether the Bankruptcy Court erred in dismissing Talisman’s and EGE’s

   core non-dischargeability claims asserted against Debtor Mouttet pursuant to 11

   U.S.C. § 523(a)(6)?

         4.     Whether the Bankruptcy Court erred in applying principles of

   international comity, res judicata, and collateral estoppel in dismissing EGE’s core

   non-dischargeability claims against Debtor Mouttet?

         5.     Whether the Bankruptcy Court improperly prevented Plaintiffs from

   obtaining discovery concerning their core non-dischargeability claims against Debtor

   Mouttet?

   DE 11 at 14-15 of 49; DE 27 at 7-8.

   Appellants’ Appeal and Objections

         Appellants present their “Principal Brief on Appeal” in Docket Entry 11 where

   they argue the Bankruptcy Court erred in dismissing Talisman’s and EGE’s Core, Non-

   Dischargeability Claims (Counts XIX through XXIV). Later, in Docket Entry 15,

                                         Page 12 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 13 of 52




   Appellants present their “Joint, Bankruptcy Court Ordered, ‘Revised’ [9033]

   Objections” which addresses the “18 non-core but clearly ‘related to’ claims’ alleged

   against all 31 defendants.” DE 15 at 21 of 71.




          The Court begins with the first core claim based on 11 U.S.C. § 523(a)(2)(A).

   Court XIX

          The parties agree the Bankruptcy Court correctly recited the elements to be

   pled to properly state a claim under § 523(a)(2)(A).6

          In order to prevail in an action under section 523(a)(2) the Plaintiffs
          must prove by a preponderance of the evidence that ‘(1) the debtor
          made a false representation to deceive the creditor, (2) the creditor
          relied on the misrepresentation, (3) the reliance was justified, and (4)
          the creditor sustained a loss as a result of the misrepresentation.’ In re
          Bilzerian, 153 F.3d 1281 (11th Cir. 1998).

   DE 1 at 69 of 81. As to Talisman’s 11 U.S.C. § 523(a)(2)(A) claims against Debtor

   Mouttet in Count XIX, the Bankruptcy Court succinctly stated:

                 The Debtor argues that Talisman is not entitled to relief under


         6
             11 U.S.C.A. § 523: Exceptions to Discharge.
                  (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of
   this title does not discharge an individual debtor from any debt (2) for money,
   property, services, or an extension, renewal, or refinancing of credit, to the extent
   obtained by (A) false pretenses, a false representation, or actual fraud, other than a
   statement respecting the debtor's or an insider's financial condition.
           Section (B) (which Appellants point out is not at issue here) deals with the use
   of a statement in writing (I) that is materially false; (ii) respecting the debtor's or an
   insider's financial condition; (iii) on which the creditor to whom the debtor is liable
   for such money, property, services, or credit reasonably relied; and (iv) that the
   debtor caused to be made or published with intent to deceive.

                                         Page 13 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 14 of 52




         section 523(a)(2) as claimed in Count XIX because its claims are based
         on misrepresentation of the financial condition of the Debtor or an
         insider that is not in writing. While the Debtor is correct that the
         primary focus of Talisman’s claim arises from oral misrepresentations,
         and, thus, is subject to dismissal, Talisman also alleges the diversion of
         certain assets and the double pledging of collateral. These latter claims
         are properly pleaded. Accordingly, the Debtor’s motion to dismiss Count
         XIX is granted in part and denied in part.

   DE 1 at 70 of 81. This Court notes there is no authority cited for the proposition that

   oral misrepresentations are inadequate when pleading a claim pursuant to 11 U.S.C.

   § 523(a)(2) and the elements cited above do not mention such a requirement.

         On appeal Talisman argues it has properly pled each of the elements required

   by In re Bilzerian by alleging that Mouttet, individually and through others, made oral

   misrepresentations and omissions of material fact, which resulted in, and

   fraudulently induced, Lender7 to agree to the creation of numerous new written

   agreements (including a release of the service fees as collateral for the loan), as a

   result of those oral misrepresentations. Compl. ¶ 98-106, 108-09, 113-14, 121-24,

   136-39, 150-53, 719-738, 757-58.

         It appears Appellant Talisman caused unnecessary confusion by only listing

   § 523(a)(2) for this count, without specifying whether it was proceeding under

   § 523(a)(2)(A) or § 523(a)(2)(B). The Bankruptcy Court focused on § 523(a)(2)(B),

   which relates to the use of a materially false written statement. But Appellant now


         7
            Collectively, Westford Special Situations Master Fund L.P. (“Westford”),
   Epsilon Global Master Fund L.P. (“Epsilon Global”), and Epsilon Global Master Fund II,
   L.P. (Epsilon Global II).

                                        Page 14 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 15 of 52




   emphasizes it is relying upon § 523(a)(2)(A), which as noted, does not state that the

   misrepresentation must be in writing. In support of the Bankruptcy Court’s decision,

   all Appellees have to say is that “Appellants’ arguments are not compelling . . .” DE

   27 at 17 of 42.

         The Court has carefully reviewed the cited paragraphs and finds they

   competently allege the Debtor made many false representations to deceive the

   creditor, the creditor justifiably relied on the misrepresentations, and the creditor

   sustained a loss as a result of the misrepresentations. The Bankruptcy Court cannot

   be faulted due to Talisman’s failure to be more specific in alleging the proper

   subsections of Section 523 on which it was relying. Accordingly, and due to no fault

   of the Bankruptcy Court, the Court finds that Talisman has adequately stated a claim

   in Count XIX for a violation of § 523(a)(2)(A). In re Parra, 483 B.R. 752, 769 (Bankr.

   D. N.M. 2012) (holding non-dischargeable under § 523(a)(2)(A) portions of debt

   obtained by oral agreement through fraudulent “invalid substitution” of vehicle

   titles). Thus, the Bankruptcy Court’s dismissal of Talisman’s § 523(a)(2) claim (Count

   XIX) for the reasons stated was erroneous. Count XIX is still dismissed without

   prejudice, however, so that Appellant can state with specificity under what

   subsection of the statute it is moving.

   Count XXII

         The Bankruptcy Court also dismissed EGE’s § 523(a)(2)(A) claims in Count XXII

   finding:

                                        Page 15 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 16 of 52




         The Debtor is correct that the allegations of the Complaint regarding the
         initial FSSA do not support a claim by EGE under section 523(a)(2). The
         Debtor was not a party to the original FSSA and the Complaint’s
         allegations that the original FSSA was part of the massive scheme
         engineered by Mouttet in 2002 to defraud EGE is not plausible.


         However, EGE also alleges that Mouttet fraudulently induced EGE to
         enter into the 2005 Supplemental Agreement, which caused EGE to fail
         to exercise its options timely under the FSSA. While, as currently
         pleaded, the Complaint does not adequately state a cause of action,
         that claim, if better facts were provided, might support a cause of
         action under section 523(a)(2). Accordingly, that portion of Count XXII
         that seeks relief based on the original FSSA is dismissed with prejudice.8
         That portion of Count XXII that alleges that the Debtor fraudulently
         induced EGE to enter into the 2005 Supplemental Agreement for the
         purpose of depriving EGE of its opportunity to timely exercise its option
         under the FSSA is dismissed with leave to amend, which amendment
         must also articulate more precisely what debt EGE seeks to have
         determined is not discharged.

   DE 1 at 70-71 of 81 (emphasis provided).

         Appellants argue that the Bankruptcy Court erroneously limited EGE’s non-

   dischargeability claims against Debtor Mouttet to the schemes to defraud and steal

   the SVL stock of EGE, and the dividends paid thereon to Debtor Mouttet (and other

   defendants), to only one event, namely, the 2005 Supplemental Agreement, and

   totally ignored eight other well-pled specific events.

         The first well-pled specific event the Bankruptcy Court allegedly ignored is




         8
            The Court notes that Appellants do not argue error in the Bankruptcy Court’s
   decision to dismiss with prejudice that part of the Complaint that seeks relief based
   on the original FSSA. Accordingly, that part of the Bankruptcy Court’s decision is
   affirmed.

                                        Page 16 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 17 of 52




   EGE’s claim that Debtor Mouttet stole “EGE’s 17% equity participation interest in

   both Atlantic and Peninsula, and the profit participations thereon . . .” Appellants

   state this is alleged in all three of its non-dischargeability counts (XXII - XXIV) and

   cites ¶¶ 381-83, 394-99. The Court disagrees. Paragraph 381 alleges:

          On or about August 28, 2002, EGE was sold an equity participation in the
          success of SVL, whereby EGE was conveyed ownership of 17% of SVL’s
          share capital, as well as an equity participation and ownership in the
          same 17% percentage in both Atlantic and Peninsula. Thus, it was the
          intent of all of the parties to these transactions, that EGE would own
          17% in each of SVL, Atlantic and Peninsula. . .

   DE 2-8, ¶ 381. Neither this, nor any other paragraph the Court could find, made the

   necessary allegations regarding false representations to deceive, justified reliance,

   and loss of EGE’s 17% ownership in Atlantic or Peninsula.

          Count XXII is five paragraphs in length (¶¶ 774-778) and it incorporates

   paragraphs 299, and 381-471. Appellees respond stating

          Appellants do not allege theft in the Complaint under § 523(a)(2)(A).
          That Count seeks claims for fraud and misrepresentations. In addition,
          Appellee is not even referenced as a theft participant in any of the
          paragraphs cited in support of this first reason.

   DE 27 at 17 of 42. Appellants reply by pointing to paragraph 740 of the Complaint

   where it is alleged:

          in order to accomplish the theft of the over 391,500,000 shares of SVL
          stock sold to, and owned by EGE, and the resulting dividends paid
          thereon, Mouttet fraudulently induced EGE to execute, first, the June
          28, 2005 Supplemental Agreement and the July 7, 2005 St. Georges
          Option Agreement, and, then, the two amendments to said Option
          Agreement, to lull and otherwise prevent EGE from immediately
          exercising its rights to demand registration of the over 391,500,000

                                         Page 17 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 18 of 52




         shares of SVL stock sold to, and owned by EGE, to allow Mouttet to
         secretly pledge the very shares owned by EGE to obtain the $16.5
         million loan from Petters. . .

   DE 32 at 9 of 17 (emphasis in original).




         While Appellants did not incorporate paragraph 740, and many other

   paragraphs to which Appellants now cite in support Count XXII, paragraph 740 above

   clearly alleges theft and appears in a section that begins with paragraph 719 and is

   entitled, “Factual Background of the Sections 523(a) Non-Dischargeability Claims.”

   However, this allegation refers to theft of SVL shares purportedly owned by EGE,

   which, as will be addressed below, has been determined were never owned by EGE.

   This Court affirms the Bankruptcy Court’s conclusion that “[a]ll of the claims relating

   to EGE’s assertion of an ownership right to, or interest in, the SVL stock and the

   dividends derived therefrom are barred by res judicata with respect to Levy, Stewart,

   Hoo, and SVL and barred by collateral estoppel with respect to the other parties to

   the Complaint against whom EGE seeks such relief.” DE 1 at 54 of 81. See, e.g.,

   Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322 (1979).

         The second specific allegation purportedly ignored by the Bankruptcy Court is

   that “Debtor Mouttet (and others) received disguised dividends from SVL in the form

   of secret payments of service fees of at least $300,000 a month, and no dividends

   were ever paid to EGE on its substantial stock holdings in SVL. [¶ 401-02, 458-61, 464,

   466-67].” This second allegation fails for the same reason as the first, namely

                                        Page 18 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 19 of 52




   because, as elaborated upon below, the Bankruptcy Court and this Court reject EGE’s

   claim to be a stock holder of SVL.

         The third allegation purportedly ignored by the Bankruptcy Court is that Debtor

   Mouttet received secret payments in the form of disguised dividends from Atlantic

   and Peninsula [id. ¶ 403]; yet no dividends were ever paid to EGE, even though it was

   entitled to a 17% profit participation and ownership [¶¶ 401-03, 458-61, 464, 466-67].

   Upon a review of the cited paragraphs of the Complaint upon which EGE relies, the

   Court finds they all relate to EGE’s purported ownership of SVL stock. So, once again,

   these allegations do not state a cause of action in favor of EGE.

         The fourth allegation purportedly ignored by the Bankruptcy Court is that

   Debtor Mouttet fraudulently induced EGE to execute an Option Agreement with St.

   Georges, an entity controlled by Debtor Mouttet and the “Mouttet Crime Family,” as

   part of a fraudulent scheme to try to prevent EGE from exercising its rights to have

   its 13.5% (fully diluted) ownership interest in SVL duly registered in the books and

   records of SVL [¶¶ 422-26]. As discussed below, the Jamaican Court already

   determined that EGE did not timely exercise its option to acquire the Founding

   Shareholders’ stock, so this allegation is also properly dismissed.

         The fifth allegation purportedly ignored by the Bankruptcy Court is that in

   2007, Debtor Mouttet represented to a third party that EGE was “‘a major

   shareholder of SVL’ [¶¶ 433-434].” The sixth purportedly ignored allegation is that

   Debtor Mouttet stated to a third party that “EGE would receive approximately 13.5%

                                        Page 19 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 20 of 52




   of the net sales proceeds, if SVL was sold, due to EGE’s ownership interest in SVL [¶

   434].” The seventh purportedly ignored allegation is that Debtor Mouttet made false

   statements to lull EGE into not effectuating the option to register its ownership in

   SVL on SVL’s books and records [¶¶ 435, 439]. The eighth and last purportedly

   ignored allegation states that as part of a scheme to defraud and steal, Debtor

   Mouttet secretly and illegally “double-pledged” and sold EGE’s SVL stock [¶ 438], and

   once that loan was repaid, via a settlement with Petters’ Trustee, it then further

   conveyed that SVL stock to the Intralot entities in derogation of EGE’s ownership

   rights. DE 11 at 31 of 49.

         The fifth through eighth allegations, again, all rely on the sustainability of the

   allegation that EGE owned SVL stock. A predecessor court, however, has already

   determined that EGE never owned any SVL stock. See DE 1 at 45 of 81.9 Since EGE

   never owned the SVL stock, all claims alleging wrongdoing based on EGE’s ownership

   of SVL stock fail to state a claim. EGE cannot recover on a claim that has been

   rejected by the Jamaican Court, and which judgment is being given comity by this

   Court. Accordingly, the decision of the Bankruptcy Court as to Count XXII is affirmed.

         The second issue on appeal relates to the Bankruptcy Court’s application of 11




         9
           “The Jamaican court ruled against EGE, holding that EGE ‘failed to surrender
   the Transfer of Shares documents for registration of its shares or tender the $1 per
   share on the Acquisition Date as required by the Agreements’ and that by its failure
   to comply with the FSSA, the agreement was discharged. A final judgment was
   entered (the “Jamaican Judgment”).”

                                       Page 20 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 21 of 52




   U.S.C. § 523(a)(4).

   Count XX

   (¶¶ 761-767 (incorporating ¶¶ 756-760)). Paragraph 756 (the first paragraph of Count

   XIX) incorporates ¶¶ 719-738. Paragraph 719 incorporates ¶¶ 1-298 and 300-380, for a

   total of 409 paragraphs.

         11 U.S.C. § 523(a)(4) excepts from discharge debts are based, among other

   things, on larceny. “Larceny is the fraudulent taking and carrying away the property

   of another with intent to convert such property to his use without the consent of

   another.” In re Pupello, 281 B.R. 763, 768 (Bankr. M.D. Fla. 2002). Also, “[a] key

   element of both larceny and embezzlement is that the plaintiff must establish

   ownership of the property taken.” In re Cuenant, 339 B.R. 262, 277 (Bankr. M.D. Fla.

   2006). It seems necessary to quote the Bankruptcy Court’s rulings on this issue, as

   the parties represent divergent holdings by that court. As to this issue, the

   Bankruptcy Court held as follows:

                Talisman claims in Count XX that the Debtor caused two entities
         over which he had control to withhold repayment of money that these
         two entities had borrowed, that these acts constitute embezzlement or
         larceny, and, consequently the debt is not dischargeable pursuant to
         section 523(a)(4). In order to sustain a claim under section 523(a)(4)
         arising from larceny the creditor must prove by a preponderance of the
         evidence that the debtor fraudulently took the property of another
         “with the intent to convert such property” without the consent of the
         owner. Tobin v. Labidou (In re Labidou), 2009 WL 2912483, *6 (Bankr.
         S.D. Fla. 2009). The failure to pay back a loan does not generally
         support a claim for larceny. See Walter v. Figarola, 59 So. 3d 188, 190
         (Fla. 3d DCA 2011). The allegations of this Complaint do not suggest an
         exception.

                                       Page 21 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 22 of 52




                   The Complaint does not allege, and Talisman has acknowledged,
            that there was no fraud when the $29.5 Million Loan was initially made,
            that the loan was paid down in part, and that any fraud was in the
            execution of the 2005 Modification Agreement. Thus, as a matter of law,
            the Complaint fails to state a cause of action for larceny with respect to
            that portion of the debt associated with the balance owed on the $29.5
            Million Loan.

                   The Complaint also fails to state a cause of action for larceny
            with respect to the $13.6 Million Loan. The Complaint alleges that the
            loan to SCGW was made in 2007 but the Complaint relies on bad acts
            that occurred in 2004 as of the basis for relief. Moreover, while the
            Complaint alleges that Westford was fraudulently induced to make the
            loan to SCGW, the claim that Mouttet converted the funds from that
            loan is inconsistent with the allegations in the Complaint that the
            proceeds of the loan were used for the purpose for which the loan was
            made (Complaint, paragraph 139).

                   Embezzlement, unlike larceny, presupposes that the property
            stolen was voluntarily turned over by the victim. Embezzlement is
            defined as the “fraudulent appropriation of property by a person to
            whom such property has been entrusted, or unto whose hands it has
            lawfully come.” In re Cuenant, 339 B.R. 262, 277 (Bankr. M.D. Fla.
            2006). The plaintiff must show that the property was taken for the
            debtor’s benefit “with fraudulent intent or deceit.” Id. The allegations
            relating to the $13.6 Million Loan fail to state a claim for embezzlement
            since, as already noted, the Complaint acknowledges that the proceeds
            of the loan were used as required.

   DE 1 at 71-72 of 81 (footnotes omitted). The Bankruptcy Court dismissed without

   prejudice any claims arising from the alleged embezzlement of loan proceeds with

   respect to the $29.5 million Atlantic loan and any relating to theft of collateral, and

   dismissed with prejudice any and all claims arising from the alleged theft of loan

   proceeds or embezzlement with respect to the $13.6 SGCW million loan. DE 1 at 74

   of 81.



                                         Page 22 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 23 of 52




         On appeal, Talisman asserts it

         also alleges that Debtor Mouttet orchestrated and directed a conspiracy
         to steal the specific, clearly identifiable: (1) Service Fees10 that should
         have been paid to SVL to the Atlantic bank account at Terrabank in
         Miami – which account was controlled by Lender – after June 2005 [¶
         720-25, 763]; (2) the SVL stock which was promised to be the
         replacement collateral for those Service Fees (by “double-pledging” that
         stock to secure the secret $16.5 million loan Debtor Mouttet received
         from Petters) [¶ 729, 763] and (3) the entirety of the $13.6 million SGCW
         loan proceeds, and all of the collateral security for that loan [¶ 729,
         763], which necessarily deprived Lender (and, thus, Talisman) of its
         rights to, and the benefits of the collateral [¶ 764]. Therefore,
         Talisman’s claims clearly do not, ipse dixit, arise from “the failure to
         payback a loan,” as incorrectly stated by the Bankruptcy Court [ECF
         #298 p.30].

   DE 11 at 32 of 49 (emphasis in original). Notably, this Count incorporates paragraphs

   that incorporates paragraphs, that incorporates even more paragraphs (for a total of

   approximately 409 paragraphs). In light of this Complaint’s length and complexity,

   key factual allegations must be plainly stated in each count. It is wholly

   unreasonable to expect or require a court to comb through a 290-page complaint to

   try and locate the allegations that support a specific count.

         Concerning the $29.5 million Atlantic loan, Appellants argue that the

   Bankruptcy Court erred when it summarily held as a matter of law that the Complaint

   fails to state a cause of action for larceny. Relying on Walker v. Figarola, 59 So.3d

   188, 190 (Fla. Dist. Ct. App. 2011), Appellants argue they have stated a claim for




         10
            Appellants clarify in their reply that it is alleged that the service fees were
   assigned to Lender for upwards of ten years (¶¶ 72-74).

                                        Page 23 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 24 of 52




   conversion because the facts demonstrate that the alleged conversion or civil theft

   goes beyond, and is independent from, a simple breach of contract to repay a debt.

   The Bankruptcy Court summarily dismissed this theory stating, “allegations of

   conversion and theft of collateral . . . are tied up in the RICO and conspiracy counts

   that this Court has already directed must be dismissed.” DE 1 at 73 of 81.




         Appellees respond that as merely collateral, the Service Fees remained the

   property of Atlantic and that since the Service Fees were never owned by Talisman or

   its predecessors, Talisman cannot meet the most basic element of larceny. As stated

   above, a key element of larceny “is that the plaintiff must establish ownership of the

   property taken.” In re Cuenant, 339 B.R. at 277. Appellees further assert that the

   SVL stock that Appellants claim was promised to replace the Service Fees as collateral

   could not be subject to embezzlement or larceny because it was at best collateral

   and never owned by Talisman.

         Appellants reply by mischaracterizing Appellees response: “Debtor Mouttet

   claims that the Service Fees were not owned by Lender; however, Plaintiffs alleged

   that the Service Fees were assigned to Lender . . .” DE 32 at 10 of 17. Appellees’

   argument that Talisman never owned the Service Fees and may not therefore sue for

   its conversion is persuasive. The Order of the Bankruptcy Court will be affirmed on

   its conclusion regarding the $29.5 million Atlantic loan.

         Concerning the $13.6 million SGCW loan, Appellants vehemently disagree with

                                        Page 24 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 25 of 52




   the Bankruptcy Court’s statement that

         The Complaint also fails to state a cause of action for larceny with
         respect to the $13.6 Million Loan . . . [because] the claim that Mouttet
         converted the funds from that loan is inconsistent with the allegations in
         the Complaint that the proceeds of the loan were used for the purpose
         for which the loan was made (Complaint, paragraph 139)11.

   DE 1 at 72 of 81. Appellants assert that

         Talisman absolutely did not plead that the $13.6 million SGCW loan
         proceeds were used for their agreed use! The agreed use of the SGCW
         loan proceeds was to obtain licenses for future gaming and lottery
         operations in Central America, and for the purchase of a revenue sharing
         agreement from GTECH [¶ 136]. One of Debtor Mouttet’s co-
         conspirators, Sevilla, falsely represented in an e-mail to the Lender
         that the SGCW loan proceeds were being used for these purposes [¶
         139]. In fact, Debtor Mouttet, and his co-conspirators had already,
         secretly obtained the needed financing for the purported expansion into
         Central America from Petters [¶ 130], in violation of the January 2007
         MOU provided to the Lender before the $13.6 million loan was ever
         funded. The Bankruptcy Court’s erroneous finding, concerning the


         11
             Paragraph 139 of the Complaint alleges as follows:
   “139. Without any knowledge of the foregoing violation of the MOU, in or about
   March, 2007, the Lender agreed to make a series of specifically defined short-term
   loans in the total aggregate amount of $13.6 million to SGCW, the purposes of which
   were to pursue expansion of a lottery business into Central America, and to purchase
   the necessary lottery equipment from GTECH to do so - - which Sevilla represented to
   the Lender was done in an email he sent, on or about May 11, 2007, from Miami - - as
   follows, among other purposes: (a) $3 million for the partial buyout of GTECH revenue
   sharing for Guatemala - - which Sevilla again represented to the Lender, in his May
   11, 2007, email was done; (b) up to $2 million to repurchase as much as 17% of the
   shares of Supreme Gaming-Florida issued to a third party; (c) up to $4 million to
   Flying Fish, the largest shareholder of SGCW, and which was another company
   controlled by Mouttet and C. Mouttet; and (d) up to $750,000 as working capital for
   the business operations of SGCW. The $4 million that the Lender funded to SGCW,
   which SGCW in turn paid over to Flying Fish, was used by Flying Fish to repay, in full,
   the $4 million personal loan previously made to Mouttet and his brother, C. Mouttet.”
   DE 2-8 at 71 of 460.

                                       Page 25 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 26 of 52




         “proper use” of the SGCW proceeds, ignores these well-pled facts, and
         Walker indicates that, where the use of loan proceeds is part of a
         parties’ agreement, and the defendant fails to use the proceeds as
         agreed, a claim for conversion or civil theft is proper. Walker, 59 So.3d
         at 190. Here, Talisman has alleged that Debtor Mouttet and his brother
         C. Mouttet, among others, misappropriated the SGCW loan proceeds in
         violation of the January 2007 MOU.

   DE 11 at 33-34 of 49 (emphasis in original). Regardless of what Appellants claim is

   alleged in paragraph 139, the word falsely is not there. Appellees claim that there is

   not a single allegation in the Complaint disputing the representations made by

   Sevilla. In their reply, Appellants are mute as to this issue. However, upon a quick

   search for the word “misappropriated,” paragraph 238 (incorporated into this count)

   alleges

         Mouttet has admitted, in other litigation before the District Court, that
         he directed, through Flying Fish, the largest shareholder of SGCW, or
         that he had the ability to direct the disbursement of the $13.6 million in
         loan proceeds made by the Lender to SGCW. Using that authority,
         Mouttet, and his brother, C. Mouttet, each misappropriated those funds
         for unauthorized, illegal, and individual and collective personal uses, as
         members of The Mouttet Family Criminal Enterprise.12

   DE 2-8 at 105 of 460 (emphasis added). This paragraph is under the wire fraud RICO

   allegations, one of the 409 paragraphs scattered throughout the Complaint that are

   cited to support this count. As noted earlier, the Complaint is insufferably long and

   nearly impossible to understand and analyze. The Complaint is replete with




         12
             See, also, for example, paragraph 228: “Mouttet and C. Mouttet knowingly
   and purposefully misrepresented the reasons for, and the ultimate use of, the $13.6
   million in loan proceeds.”

                                       Page 26 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 27 of 52




   allegations of theft, misrepresentation and misappropriation. It may well be that

   Appellants accidently omitted the word “falsely” in paragraph 139. Dismissing this

   entire count with prejudice when the defect could be cured with more specific and

   streamlined allegations is an abuse of discretion, especially in light of the apparent

   attempt to allege fraudulent conduct. Since the allegations relative to the $29.5

   Million Loan have been dismissed without prejudice, the allegations relative to the

   $13.6 million SGCW loan will also be dismissed without prejudice. Accordingly, the

   decision to dismiss with prejudice that part of Count XX that relates to the $13.6

   million SGCW loan is reversed. Taking into account all the arguments made by

   Appellees and the rulings of the Court, Appellants are given permission to make one

   more attempt to replead Count XX in such a way that it is clearly alleged that the

   property was taken for the Debtor’s benefit with fraudulent intent or deceit.

   Count XXIII

   ¶¶ 779-784 (incorporating ¶¶ 774-778, with ¶ 774 incorporating ¶¶ 299 and 381-471).

         Moving on to the application of 11 U.S.C. § 523(a)(4) to EGE, the Bankruptcy

   Court devoted one paragraph to this issue, namely:

         EGE rests its section 523(a)(4) claim in Count XXIII on the SVL stock
         claim. The Complaint alleges that “Mouttet has illegally converted the
         stock, cash proceeds of the dividends, and other valuable personal
         property of EGE.” A court of competent jurisdiction has already
         determined that EGE did not have an ownership interest in the stock or
         the cash proceeds of the dividends. There is nothing in the Complaint
         that identifies what constitutes “other valuable personal property.” As
         Mouttet cannot be held responsible for converting something that EGE
         did not own, Count XXIII is dismissed with prejudice.

                                        Page 27 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 28 of 52




   DE 1 at 74 of 81 (emphasis provided). Appellants again complain that the Bankruptcy

   Court completely ignored the same eight “well-pled” allegations specifically

   discussed above. Appellants then argue,

         [b]ased solely on that mischaracterization (that EGE rests its § 523(a)(4)
         claim in Count XXIII on the SVL stock), the Bankruptcy Court then
         summarily refused to address, solely based upon the prior Jamaican
         judgment, the merits of EGE’s properly alleged § 523(a)(4) claims. . .
         [T]he Jamaican judgment was the product of a fraud perpetrated by
         Defendants upon the Jamaican court, and therefore, does not preclude
         well-pled claims on the basis of international comity, res judicata,
         and/or collateral estoppel.

   DE 11 at 34 of 49 (emphasis in original).

         As to the allegation of fraud perpetrated upon the Jamaican Court, the

   Bankruptcy Court stated:

                EGE argues that it could not fully and fairly litigate its rights in
         the Jamaican courts because an agreement, that the Complaint defines
         as the “2005 Supplemental Agreement”, was excluded13 from the
         Jamaican litigation, based on arguments by the defendants challenging
         its authenticity. Nonetheless, EGE argues, in 2011, Mouttet or George


         13
              Paragraph 417 alleges both that the 2005 Supplemental Agreement was not
   produced at the Jamaican trial by SVL, George, Hoo, Levy, or Stewart, and that they
   challenged its authenticity and admissibility in order to prevent its introduction into
   evidence and thereby obstruct justice and mislead the Jamaican trier of fact to
   render a decision contrary to the true facts. DE 2-8 ¶ 417. During oral argument,
   Appellees read from a declaration made by Mr. Hylton, who was lead counsel for Ian
   Levy at the trial in Jamaica. The declaration directly contradicts these allegations.
   Counsel stated the Bankruptcy Court took judicial notice of the declaration, and that
   it is part of the record on appeal. However, it is not mentioned in the Order on
   appeal. Accordingly, this declaration is not properly before the Court and it may not
   be considered in this appeal. Transcript (DE 46) at 89-94; Hylton Declaration [DE 182
   in Bankruptcy Case No. 12-01842].

                                        Page 28 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 29 of 52




         or both signed affidavits that contradict the position taken by the
         defendants in the Jamaican case. Thus, EGE argues, the Debtor and
         various co-conspirators committed fraud on the Jamaican court and the
         Jamaican Judgment should not be given comity.

                However, EGE concedes that the issue of the 2011 affidavits and
         the alleged fraud on the Jamaican court was not brought before the
         Jamaican trial court or before the Jamaican appellate court before
         which the EGE case is currently pending. Moreover, EGE has not
         claimed that it could not bring this issue up before the Jamaican court.
         Finally, EGE can provide no explanation for how the Jamaican court is
         not a court of competent jurisdiction to resolve this dispute when EGE is
         the party who initially sought recourse in the Jamaican courts, under
         Jamaican law, and, indeed, continues to pursue that action in Jamaica,
         even during the pendency of this case. . .

                Because the Jamaican Judgment should be given comity, then res
         judicata and collateral estoppel resolve all those claims addressed in or
         directly dependent on, the allegations resolved by the Jamaican trial
         court. All of EGE’s claims in the Complaint derive from the interests to
         which it claimed it was entitled, all of which were litigated before the
         Jamaican court.

         Accordingly Counts V, VI, IX, X, XII, XVI, and XVIII, XIII and XXIV are
         dismissed with prejudice.

   DE 1 at 55-56 of 81; see also DE 1 at 21 of 81.

         Relying upon Hilton v. Guyot, 159 U.S. 113 (1895)14 (“Hilton”) and Chevron


         14
              “But it is now established in England, by well-considered and strongly-
   reasoned decisions of the court of appeal, that foreign judgments may be impeached,
   if procured by false and fraudulent representations and testimony of the plaintiff,
   even if the same question of fraud was presented to and decided by the foreign
   court. . . In the case at bar the defendants offered to prove, in much detail, that the
   plaintiffs presented to the French court of first instance and to the arbitrator
   appointed by that court, and upon whose report its judgment was largely based, false
   and fraudulent statements and accounts against the defendants, by which the
   arbitrator and the French courts were deceived and misled, and their judgments were
   based upon such false and fraudulent statements and accounts. This offer, if

                                        Page 29 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 30 of 52




   Corp. v. Donziger, 886 F. Supp. 2d 235 (S.D. N.Y. 2012)15 (Chevron), Appellants argue

   that

          [t]he Bankruptcy Court’s ‘analysis’ of the Supreme Court’s decision in
          Hilton is just simply wrong, and it committed fundamental error and
          otherwise abused its discretion, by determining that “international
          comity” and deference to the Jamaican judgment somehow barred all of
          EGE’s claims respecting the stolen 13.5% stock ownership interest in
          SVL. The Bankruptcy Court completely ignored . . . controlling U.S.
          Supreme Court authority for the proposition that American courts can,
          and should, entertain independent actions for fraud on a foreign court,
          and thereby reject a foreign court’s judgment based upon (for example)
          the more recent decision in Chevron, 886 F. Supp. 2d 235 (citing
          Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 245-47
          (1944)).

   DE 11 at 38 of 49 (emphasis in original and provided).

          Certainly courts “can” consider the issue of fraud on a foreign court, but

   “should,” as a directive, is a self-serving misrepresentation of what Chevron says

   about Hazel-Atlas.16 The following quote from Chevron suggests a more balanced



   satisfactorily proved, would, according to the decisions of the English court of appeal
   in Abouloff v. Oppenheimer, Vadala v. Lawes, and Crozat v. Brogden, above cited, be
   a sufficient ground for impeaching the foreign judgment, and examining into the
   merits of the original claim.” Id. at 209-210.
          15
            (Granting partial summary judgment for Chevron on its complaint based on
   RICO and other fraud causes of action against the Ecuadoran lead plaintiffs and their
   attorneys and dismissing affirmative defenses based on res judicata and collateral
   estoppel of the Ecuadoran judgment.)
          16
             (“This is not simply a case of a judgment obtained with the aid of a witness
   who, on the basis of after-discovered evidence, is believed possibly to have been
   guilty of perjury. Here, even if we consider nothing but Hartford's sworn admissions,
   we find a deliberately planned and carefully executed scheme to defraud not only the
   Patent Office but the Circuit Court of Appeals”).

                                       Page 30 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 31 of 52




   approach taking into consideration the circumstances of each case “without the help

   of any controlling general postulate:”

         In Dictograph Products Co. v. Sonotone Corp.,17 a case involving the
         alleged submission of false evidence before the Patent Office, Judge
         Learned Hand wrote for a unanimous court as follows:

         It is plain that the [Supreme] Court [in Hazel-Atlas] did not mean to
         annul the ‘salutary general rule * * * that in most instances society is
         best served by putting an end to litigation after a case has been tried
         and judgment entered.’ 322 U.S. at 244. It did not decide that the
         unsuccessful party to an action may always reopen a judgment upon
         producing evidence of fraud in procuring it, even though the evidence
         was inaccessible at the trial; especially it did not so decide when the
         trial had turned upon the issue of fraud and the new evidence was
         another version of what had originally appeared. . . The fact that he
         does not at first succeed in unmasking the machinations of his adversary
         is no reason for denying him relief after he has finally succeeded in
         penetrating the complete disguise. And yet it is obvious that there must
         be a limit, else the mere assertion of relevant evidence, though it was
         inaccessible at the trial, will be enough to upset any judgment. From
         this dilemma there is no escape unless in each case we balance the
         conflicting interests and make a decision ad hoc; and that is as we
         understand the decisions of the Supreme Court that we have cited.
         Hence we must consider the occasion at bar in its concrete details and
         without the help of any controlling general postulate.

   Chevron, 886 F. Supp. 2d at 283-84. Appellants state that to determine whether to

   recognize or enforce a foreign judgment on the merits where fraud on a foreign court

   is alleged, courts consider whether:

         (1)     the fraud prevented a full and fair presentation of the litigant’s claim or
                 defense in the prior action or otherwise would render it unconscionable
                 to give effect to the prior judgment,




         17
              230 F.2d 131 (2d Cir. 1956).

                                          Page 31 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 32 of 52




         (2)    the party seeking relief was diligent in discovering the fraud and
                attacking the judgment, and

         (3)    evidence of the fraud is clear and convincing.

   DE 11 at 39-40 of 49 citing Chevron at 285.

         This matter has been fully briefed and was also discussed during oral

   argument. The Court is not convinced that any of the above cited considerations

   have been met in this case. Appellants assert in their brief:

         Stewart, SVL, George, Hoo and Levy, under the orchestration of Debtor
         Mouttet and Graham, challenged the authenticity and admissibility of a
         June 28, 2005 Supplemental Agreement, by lying under oath, at trial, in
         Jamaica, that it didn’t exist (when it clearly did), in order to prevent
         its introduction into evidence and thereby mislead the Jamaican court
         to render a decision contrary to the true facts. Plaintiffs very clearly
         alleged in their Complaint that, if the June 28, 2005 Supplemental
         Agreement had been produced, and if George had testified at the
         Jamaican trial truthfully, as he did in his October 4, 2011 Affidavit filed
         by Debtor Mouttet before District Judge Graham (thereby admitting the
         existence of the June 28, 2005 Supplement Agreement, a year following
         the earlier lies to the Jamaican court), the Jamaican court’s opinion
         would not have been factually possible.

   DE 11 at 40 of 49 (emphasis in original).

         What is particularly striking about this issue is the fact that the Jamaican

   judgment is on appeal, but this particular issue is not. See DE 1 at 21 of 81. EGE

   cannot possibly be considered diligent in attacking the judgment if it has not raised

   this issue in its appeal in Jamaica. Appellants’ claim of fraud on the Jamaican Court,

   even if true, does not approach the severity of the Chevron claims and will not defeat

   a claim of international comity. The Court sees no reason why Debtor Mouttet’s



                                        Page 32 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 33 of 52




   much later, October 4, 2011, Affidavit admitting the existence of the June 28, 2005

   Supplement Agreement would make a difference in terms of an appeal of what

   happened in Jamaica. If a fraud occurred during the Jamaican trial, EGE would have

   been aware of it at the time. Accordingly, this Court affirms the Bankruptcy Court’s

   decision to recognize the Jamaican judgment on the merits.

         As far as EGE’s argument that its 11 U.S.C. § 523(a)(4) claim is well stated

   based on the eight well-pled specific events cited earlier in their brief, the Court’s

   conclusion regarding the viability of those arguments remains the same as when the

   Court addressed them earlier. See supra at pages 16-20.

         The third issue on appeal relates to the Bankruptcy Court’s application of 11

   U.S.C. § 523(a)(6).

   Count XXI

         With respect to Count XXI asserting a claim under Section 523(a)(6), the

   Bankruptcy Court stated:

                In order to sustain a claim under section 523(a)(6) the Plaintiffs
         must allege and prove that the Debtor acted “with the actual intent to
         cause injury.” Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998).

                In Count XXI Talisman alleges that the Debtor’s liability under the
         Second Guarantee is not dischargeable because the Debtor stole the
         proceeds of the $13.6 Million Loan.18 The Debtor argues that Talisman is
         judicially estopped from claiming that Mouttet is liable to it for the


         18
             The Complaint also alleges that the Debtor stole the service fees but
   nowhere in the Complaint is it alleged that the service fees secured repayment of the
   $13.6 Million Loan. DE 1, n.24.

                                        Page 33 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 34 of 52




         $13.6 million because it sued Mouttet on the Second Guarantee and did
         not seek recovery under any other theory of law. For the reasons this
         Court has already addressed, the Court cannot rule on this motion to
         dismiss that Talisman is judicially estopped from raising this claim by
         virtue of the Guarantee Judgment. Nonetheless Count XXI is dismissed
         with prejudice because, as noted already, the Complaint alleges the
         $13.6 Million Loan proceeds were used for the purposes for which the
         money was lent,19 and accordingly, Talisman’s claim fails to state a
         cause of action for willful and malicious injury.

   DE 1 at 74-75 of 81 (emphasis added). Unfortunately, due to the length of the

   Complaint and the way it is laid out, including the conflation of facts, defendants and

   claims, the Bankruptcy Court’s finding that the Complaint alleges the $13.6 Million

   Loan proceeds were used for the purposes for which the money was lent is completely

   understandable. However, as found earlier in this Opinion, this Court has concluded,

   contrary to the Bankruptcy Court’s ruling, that Appellants should be given another

   opportunity to attempt to allege that there was a conversion of the $13.6 million loan

   proceeds. See, supra, page 26. Hence, this Count must be clarified and restated.

   Therefore, this Count is dismissed without prejudice.

   Count XXIV

         As to the Bankruptcy Court’s conclusion regarding the sufficiency of the

   Complaint’s section 523(a)(6) allegation against EGE, it held:

                EGE’s claim in Count XXIV seeking a determination under
         523(a)(6) is equally doomed. The Debtor argues that EGE may not bring
         an action under section 523(a)(6) because a court of competent
         jurisdiction has already held that the property that Mouttet is accused


         19
              Referring to Complaint, DE 2-8, ¶ 139.

                                        Page 34 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 35 of 52




         of stealing was not EGE’s property. This Court agrees. Accordingly,
         Count XXIV is dismissed with prejudice.

   DE 1 at 74-75 of 81. Consistent with this Court’s opinion that the Bankruptcy Court

   was correct regarding comity for the Jamaican Court’s rulings and res judicata, the

   Court affirms the Bankruptcy Court’s dismissal of Count XXIV with prejudice.

         The last20 issue is phrased: Whether the Bankruptcy Court improperly

   prevented Plaintiffs from obtaining discovery concerning their core non-

   dischargeability claims against Debtor Mouttet?

         Appellants state that

         the Bankruptcy Court effectively blocked each of Plaintiffs’ attempts to
         pursue important, initial discovery [ECF #73], despite the fact that no
         stay of discovery was sought until January 28, 2013 [ECF #235], resulting
         in an “oral stay of discovery” being announced by the Bankruptcy Court
         in open court on February 25, 2013:

                I’m going to excuse compliance with the scheduling order
                until I rule on the motion to dismiss – motions to dismiss.
                [Feb. 25, 2013 Tr. 27:3-5, ECF #290].

         In doing so, the Bankruptcy Court abused it discretion by providing
         Defendants with the stay of discovery they sought, and by preventing
         Plaintiffs from discovering additional documents/evidence not
         previously available to them.

   DE 11 at 45 of 49 (emphasis in original). Appellees respond,




         20
             The fourth stated issue, whether the Bankruptcy Court erred in applying
   principles of international comity, res judicata, and/or collateral estoppel in
   dismissing EGE’s core non-dischargeability claims against Debtor Mouttet, has been
   addressed within the body of this opinion. It does not merit further analysis.


                                       Page 35 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 36 of 52




         On or about January 8, 9 and 18, 2013, Appellants propounded
         interrogatories, requests for admissions and requests for documents on
         eight (8) of the Defendants. Each of these Defendants, either filed or
         joined in on motions for protective orders and a motion to stay
         discovery. These matters were set to be heard on February 25, 2013. On
         February 14, Appellants filed a Notice of Withdrawal of Previously
         Served and Currently Pending Discovery Requests Directed at Certain
         Defendants [D.E. #274] (“Appellants’ Notice of Withdrawal”).
         Appellants’ Notice of Withdrawal was filed, in part, in response to the
         directions given by the Bankruptcy Court at the January 28, 2013
         hearing and the orders entered therefrom. Appellants specifically stated
         the following in their Notice of Withdrawal:

                              *      *         *         *   *

               3. Plaintiffs will re-serve various discovery requests upon
               these defendants, and the other parties named herein, at a
               later date, taking into account the Court’s prior
               pronouncements and instructions, after the Court’s ruling
               on the various motions to dismiss now pending and set for
               hearing on February 27, 2013.

               4. Accordingly, there is no need for the Court, or the
               parties, to address any issues pertaining to the foregoing
               discovery requests at the scheduled, upcoming February
               25, 2013 hearing, thus, eliminating the need for any
               hearing, at this time, on the pending motion for protection
               order [ECF # 244] and joinders [ECF #241, 242, 243, 247,
               250, 257, 266].

               5. Further, Plaintiffs do not object to a limited suspension
               of the required Rule 26(a)(1) disclosures until a date
               following the Court’s ruling on the various pending motions
               to dismiss.

         Appellants’ Notice of Withdrawal [D.E. #274, pp. 2-3]. Accordingly, the
         issue Appellants make over their inability to obtain discovery was
         entirely their own doing. The Court did not “prohibit” Appellants from
         propounding discovery, it only advised Appellants that they could not
         engage in a fishing expedition and had to better articulate which
         requests refer to the Core Claims or the Non-Core Claims. [Jan. 28, 2013

                                         Page 36 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 37 of 52




          Tr., p. 79-80, D.E. #267]. In addition, the Bankruptcy Court commented
          that: “with respect to the dischargeability portion, even if I am inclined
          to stay discovery . . . it’s not going to apply to discovery relating to the
          dischargeability action, assuming it’s relevant discovery . . ..” [Jan. 28,
          2013 Tr., p. 80:1-7, D.E. #267].

   DE 27 at 38 of 42. In their reply, Appellants are mute in response to this argument.

   Therefore, the Court is unpersuaded the Bankruptcy Court abused its discretion in its

   management of discovery.




   Non-Core Claim Recommendations

          The Bankruptcy Court “proposes that the District Court dismiss the Severed

   Counts with prejudice21 with leave for the Plaintiffs to file a complaint in the District

   Court invoking its jurisdiction on some basis other than 28 U.S.C. §1334.” DE 1 at 75

   of 81. In a footnote, the Bankruptcy Court added, “[a]s requested by the parties and

   in order to assist the District Court in its review, this Court has articulated several

   grounds for its rulings, recognizing there are several alternative grounds pursuant to

   which many of the Counts are dismissed.” Id. at n.56. Appellants have filed


         21
             The Bankruptcy Court must have meant “without prejudice,” since it is
   recommending granting Plaintiffs leave to amend. Furthermore, the Bankruptcy
   Court stated it “proposes the District Court affirm its prior order that this Court does
   not have subject matter jurisdiction, and that, therefore, Counts I-XVIII must be
   dismissed without prejudice in order for the Plaintiffs to refile a complaint in the
   District Court . . .” DE 1 at 48 of 81.

                                         Page 37 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 38 of 52




   extensive objections to the Bankruptcy Court’s conclusions regarding the non-core

   claims. See DE 15. In light of the conclusion reached below that “related-to” subject

   matter jurisdiction is lacking, it is unnecessary to address those objections because

   the non-core severed counts must be dismissed. Arbaugh v. Y&H Corp., 546 U.S. 500,

   502 (2006) (“when a federal court concludes that it lacks subject-matter jurisdiction,

   the complaint must be dismissed in its entirety); FCCI Commercial Ins. Co. v. Armour,

   No. 8:12–cv–1240, 2012 WL 4208056, at *3 (M.D. Fla. Sept. 19, 2012) (since proceeding

   was not related to bankruptcy action, subject matter jurisdiction over the action

   under section 1334(b) was lacking and the case had to be dismissed).22

   Subject Matter Jurisdiction

         Appellants stated in their Complaint that “while this Bankruptcy Court arguably


         22
             As an alternative basis for this ruling, the Court notes that Talisman’s RICO
   claims fail because the underlying allegations, which consist primarily of foreign acts
   committed by foreign actors to the detriment of a foreign plaintiff, exceed the
   territorial reach of the RICO statute. Specifically, Talisman, a foreign company (a
   British Virgin Islands company with its principal place of business in Switzerland)
   (Compl. ¶ 26) alleges a so-called “vast international scheme. (id. ¶ 11) that centers
   on the alleged failure of SVL, Atlantic, and SGCW, all foreign companies (see id.
   ¶¶•28, 37, 44), to repay loans made to them by Epsilon Global Master Fund, Epsilon
   Global Master Fund II, and Westford Special Situations Master Fund, L.P., also foreign
   companies (Cayman Island entities with their principal place of business in
   Switzerland) (see id ¶ 26) to invest in a gaming and lottery business in Jamaica,
   Central America, and South America (see id. ¶¶ 77, 81, 129). This extraterritorial fact
   pattern fails every applicable test utilized to determine whether a RICO claim
   exceeds the statute’s territorial reach. EGE’s Florida RICO claims are similarly
   extraterritorial. See, e.g., Morrison v. National Australia Bank Ltd., 561 U.S. 247,
   255 (2010) (“When a statute gives no clear indication of an extraterritorial
   application, it has none.”); Sorota v. Sosa, 842 F. Supp. 2d 1345, 1348-49 (S.D. Fla.
   2012) (“RICO does not apply extraterritorially.”)

                                       Page 38 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 39 of 52




   may have subject matter jurisdiction over the Federal RICO claims asserted against

   various entities which are alter egos of Mouttet, the Bankruptcy Court does not have

   subject matter jurisdiction over the other non-debtor defendants.” DE 2-8, n.1

   (emphasis in original). At the same time they filed their Complaint, Appellants’

   moved to Withdraw the Reference, stating:

         1. In briefest summary fashion, this Adversary Proceeding involves a
         vast, international scheme to separately deceive, defraud, and steal
         from each of the Plaintiffs, which conspiracy was masterminded by the
         Debtor herein, Paul Gerard Mouttet (the “Debtor”), with the active and
         continuous assistance of various members of his family, entities owned
         and/or controlled by the Debtor and his family, and the other named
         Defendants. The illicit schemes and illegal conspiracies resulted in tens
         of millions of dollars of compensatory damages to Talisman, due to
         fraud, the thefts of loan proceeds and collateral security for various
         loans, as well as the “double-pledging” of collateral; and, separately,
         tens of millions of dollars of compensatory damages to EGE, due to
         fraud, and the theft of stock it owned, and the dividends paid on those
         shares. In addition, each Plaintiff seeks punitive and/or treble
         damages, among other relief, and, thus, each Plaintiff separately seeks
         an award of hundreds of millions of dollars.

         2. This Adversary Proceeding alleges, among other causes of action, two
         (2) Federal claims by Talisman, only, arising under the Federal
         Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.
         § 1961 et seq., against twenty-five (25) separate individuals and entities
         (in addition to two (2) other Relief Defendants), only one of whom is a
         Debtor before this Bankruptcy Court. But for the need to file these
         claims against the Debtor, the Complaint would have been originally
         filed in the District Court.

         3. This Adversary Proceeding also alleges a total of sixteen (16)
         additional causes of action - - eight (8) by each Plaintiff - - arising under
         Florida state law, naming all of the foregoing Defendants, plus one (1)
         additional Defendant, and three (3) more Relief Defendants.

         4. Finally, there are six (6) causes of action - - three (3) for each

                                        Page 39 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 40 of 52




         Plaintiff - - that seek to liquidate the debts the Debtor separately owes
         to each of the Plaintiffs, and to have a determination made that those
         debts are all non-dischargeable, pursuant to Sections 523(a)(2), (a)(4),
         and (a)(6) of the Bankruptcy Code. The factual basis of the Federal RICO
         and Florida state law claims form the factual basis for these non-
         dischargeability claims, and, thus, the reason all such claims have been
         filed initially in this Bankruptcy Court.

         5. While some of the other twenty-four (24) Defendants might be
         considered affiliates and/or alter egos of the Debtor, and, therefore,
         claims against the same might be within this Bankruptcy Court’s subject
         matter jurisdiction, over half of them (some fourteen (14) Defendants)
         are not affiliates (as defined by the Bankruptcy Code) or alter egos of
         the Debtor, and, therefore, this Bankruptcy Court does not have subject
         matter jurisdiction for the Federal RICO claims, as well as the Florida
         law claims, asserted against those Defendants. Each of those fourteen
         (14) Defendants are indispensable parties to the Federal RICO and
         Florida law claims, separately alleged by each of the Plaintiffs in this
         Adversary Proceeding.

         6. In addition, pursuant to 28 U.S.C. §1332, the District Court has
         subject matter jurisdiction over each of the Florida state law claims,
         based upon the complete diversity23 of the parties.

         7. Accordingly, in order for each of the Plaintiffs to obtain the
         necessary and appropriate relief to which they are each entitled for the


         23
              Plaintiffs allege that EGE’s claims (all of which sound in state law) are based
   on federal diversity jurisdiction (Compl. ¶¶ 7, 317), but the parties are not diverse.
   Plaintiffs are foreign entities (id. ¶¶ 26, 322), and Defendants are a mix of foreign
   and domestic individuals or entities (see id. ¶ 323). For diversity jurisdiction to exist,
   there must be at least one domestic party on each side of the litigation. See Molinos
   Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1340 (11th Cir. 2011); Iraola & CIA,
   S.A. v. Kimberly-Clark Corp., 232 F.3d 854, 860 (11th Cir. 2000) (“It is a standard rule
   that federal cousrts do not have diversity jurisdiction over cases where there are
   foreign entities on both sides of the action, without the presence of citizens of a
   state on both sides.”) (emphasis added). Because there is no domestic plaintiff and
   there are numerous foreign defendants, there is no diversity. Appellees raised this
   argument below (see DE Bankr. 105 at 18), and Appellants did not contest it. (See DE
   Bankr. 134 at 47, n.24).

                                        Page 40 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 41 of 52




         vast damages and injuries they each separately incurred, and to avoid
         duplicative lawsuits in both this Bankruptcy Court, and the District
         Court, the Plaintiffs have filed this Adversary Proceeding in this
         Bankruptcy Court, and, now, seek to have the District Court withdraw
         the reference for the Bankruptcy Court to adjudicate this Adversary
         Proceeding and to have the same transferred to the District Court,
         where all of the claims against all of the Defendants and Relief
         Defendants can be prosecuted and fully litigated, at one time, in one
         proceeding, to a final judgment.

   Complaint, DE 2-8 at 306-309 of 460 (emphasis in original). Appellants continue this

   request in their Revised Objections:




         Since all parties (except Debtor Mouttet) want this case adjudicated in
         this District Court [ECF# 86; 97 p.12 n.4; 138; 141; 201 (penultimate
         para. p.3); 202 p.2; 203 ¶4; 204 p.1; 205 p.1; DE10-12, 16-17 (Ungaro)],
         and because all of Plaintiffs’ 24 Claims are intertwined and interrelated,
         Plaintiffs request that this entire, complex case remain in this District
         Court, so that all further matters are properly handled by an
         experienced District Judge, with a dedicated Magistrate Judge’s help.

   DE 15 at 22 of 71.

         As mentioned in the procedural background section of this Opinion, Judge

   Ungaro granted in part and denied in part the Motion to Withdraw Reference. She

   specifically agreed that the Bankruptcy Court does not have subject matter

   jurisdiction over the federal RICO claims brought against the non-debtor defendants.

   See Case No. 12-23319-CV-UU, DE 20 at 2. The District Court then severed Counts

   I-XVIII of the Complaint and withdrew the reference as to the Severed Claims only.

   The District Court denied the Motion to Withdraw Reference with respect to the Core

   Claims. Then, the District Court referred the Severed Counts back to the Bankruptcy

                                          Page 41 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 42 of 52




   Court “for proposed findings of fact and conclusions of law as to all case-dispositive

   motions, as well as for final disposition of all non-dispositive motions….” Id. This

   ruling caused some confusion24 for the Bankruptcy Court, as it stated:

         The inability to render a final judgment on a matter is not the same as
         lacking subject matter jurisdiction. Nonetheless, it is not this Court’s
         place to interpret the District Court’s order to mean something other
         than what it says. While this Court recognizes that the District Court’s
         decision to “refer” the Severed Counts back to this Court creates some
         confusion, it will be for the District Court to decide what was the
         District Court’s intention. If this Court lacks subject matter jurisdiction,
         this Court has no choice but to dismiss the Severed Counts with leave to
         refile in the District Court at which time the Plaintiffs will need to
         invoke jurisdiction other than that provided by section 1334.25

         However, if, in fact, the District Court “meant” that the only issue it
         decided was this Court’s inability to enter a final judgment on all counts
         of the Complaint, and intended for this Court to determine whether and
         to what extent the Severed Counts nonetheless are appropriately filed
         under section 1334’s “related to” jurisdiction, this Court finds that the
         Severed Counts are neither related-to the bankruptcy case, nor that
         supplemental jurisdiction is appropriately invoked.26


         24
            The Bankruptcy Court also explained that it was unclear why the district
   court referred the severed counts back to the Bankruptcy Court because “[t]he bulk
   of the Complaint involves complex RICO allegations against foreign defendants
   requiring a ‘significant interpretation’ of federal statutes.” DE 1 at n.20.
         25
             “Because a court always may determine whether it has subject matter
   jurisdiction, this Court may dismiss the Severed Counts. However, to the extent that
   this Court may only make a proposed finding that dismissal of the Severed Counts is
   warranted based on lack of subject matter jurisdiction, then, that is this Court’s
   proposed finding on this issue. Moreover, the Order of Referral only stated that this
   Court lacks subject matter jurisdiction over the Federal RICO counts; the District
   Court did not specifically address the Florida RICO counts or the state law claims.”
   DE 1 at n.22.
         26
            After recommending dismissal for lack of subject matter jurisdiction (and
   that supplemental jurisdiction was not appropriately invoked), the Bankruptcy Court

                                        Page 42 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 43 of 52




   DE 1 at 50-51 of 81, see also n.22.

         Appellants argue that their jurisdictional concession in their Complaint, which

   was adopted by the District and Bankruptcy Courts, was merely “inartful” pleading

   (D.E. Bankr. 134 at 33) that may be amended pursuant to 28 U.S.C. § 1653. DE 15 at

   33 of 71. Appellants argue that: (1) the District Court should not have accepted their

   argument as to jurisdiction and (2) the Bankruptcy Court should not have accepted

   the District Court’s Withdrawal Order. If anything is “inartful,” it is Appellants’

   argument that the District Court erred in adopting their argument and the Bankruptcy

   Court erred in following a District Court’s order.

         Even if this Court were to accept Appellants’ position that they did not “mean”

   what they said when they stated that their claims over the non-debtor defendants

   were not sufficiently related to the bankruptcy case to confer bankruptcy court

   subject matter jurisdiction under 28 U.S.C. § 1334(b), Appellees make the following




   went on to address the issues raised in the motions to dismiss. The Bankruptcy Court
   recommended that the Severed (Non-Core) Counts should be dismissed, the claims
   against the Relief Defendants should be dismissed with prejudice, that Talisman
   lacked standing to bring any action arising under Florida or federal RICO, or the
   conspiracy claims associated with those actions, and that the court lacked personal
   jurisdiction over SVL, Brian George, Atlantic, Haven, Atlantic Consultants,
   AmeriServices, Peninsula, St. Georges, Flying Fish, SGL, SGCW, Ian Levy, John G.
   Graham, and Stewart (collectively, the “Foreign Defendants”). However, as this
   Court agrees that the Bankruptcy Court does not have subject matter (or
   supplemental) jurisdiction over the Non-Core Claims, it is inappropriate to address
   those recommendations at this time and the Non-Core Claims must be brought in a
   separate action at which time the Plaintiffs will need to invoke jurisdiction other
   than that provided by § 1334.

                                         Page 43 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 44 of 52




   well reasoned and supported argument showing that the Bankruptcy Court was

   correct in recommending that “related to” subject matter jurisdiction is not present

   in this case. Appellees argue:

         A case is “related to cases under Title 11" if “the outcome could alter
         the debtor’s rights, liabilities, options, or freedom of action (either
         positively or negatively) and which in any way impacts upon the
         handling and administration of the bankrupt estate.” Matter of Lemco
         Gypsum, Inc., 910 F.2d 784, 788 (11th Cir. 1990) (internal quotation
         omitted). While the scope of related-to jurisdiction is broad, “a
         bankruptcy court’s ‘related to’ jurisdiction cannot be limitless.”
         Celotex Corp. v. Edwards, 514 U.S. 300, 308 (1995); In re Moran Lake
         Convalescent Ctr., LLC, 10-43405-MGD, 2012 WL 4511339, at *3 (Bankr.
         N.D. Ga. Aug. 28, 2012).

                Talisman’s claims are not “related to” the Bankruptcy Case
         because their focus is on the repayment of loans and recovering certain
         shares and dividends of (non-debtor defendant) Supreme Ventures
         Limited (“SVL”) stock (the “SVL Shares”), none of which is property of
         the bankruptcy estate. (See Compl. ¶ 10) (seeking divestiture of certain
         non-debtor defendant’s assets to Talisman); see also In re Schwarz-
         walder, 242 B.R. 734, 739 (Bankr. M.D. Fla. 1999) (“Proceedings to
         resolve disputes between two non-debtors regarding property which is
         not property of the estate generally are not ‘related to’ a bankruptcy
         case within the meaning of § 1334 of title 28".). In fact, the only relief
         sought against Defendants is for the benefit of Plaintiffs, not the Estate.
         In such circumstances, courts have declined to exercise “related to”
         jurisdiction. See In re Macnichol, 240 B.R. 731, 732 (Bankr. S.D. Ohio
         1999).

                As for EGE’s claims, those claims fail to create “related to”
         jurisdiction because they arise out [a] of contract between non-debtors
         and seek the recovery of property that is not part [of] the Estate.
         Specifically, EGE alleges entitlement to the SVL Shares pursuant to a
         Forward Share Sale Agreement (the “FSSA”) to which the Debtor was not




                                       Page 44 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 45 of 52




         a party.27 EGE seeks, through its claims, to recover the SVL Shares that
         it believes it should have received pursuant to the FSSA. (See, e.g.,
         Compl. ¶ 299(a).) But claims to recover non-estate property do not
         satisfy the “related to” requirement. See AEL Fin., LLC v. Tessier,
         CIV.A. H-07-1133, 2007 WL 2427867, at *1 (S.D. Tex. Aug. 22, 2007) (“A
         third party action does not create “related to” jurisdiction when the
         asset in question is not a property of the estate.”) (citation omitted).
         The reasoning for this jurisdictional limitation is that, even if EGE
         succeeds with its claims, the property will be returned to EGE, not the
         Estate. Accordingly, the Estate will not be affected. See Joyner v.
         S.F.L. & S.I.L., LLC, 485 B.R. 538, 560 (W.D. La. 2013) (remanding to
         state court because “[i]f [plaintiff] succeeds on the merits of his claims,
         and any of the transactions are rescinded, that property would then
         potentially be returned to its alleged rightful owner; it would never
         become part of [the debtor’s] bankrupt estate”).


                Plaintiffs’ primary argument for “related to” jurisdiction is that,
         to the extent it can recover jointly and severally against a non-debtor
         defendant, its claims against the Debtor will decrease, affecting the
         Estate. (D.E. Bankr. 134 at 34.) As Talisman conceded in its Motion to
         Withdraw the Reference (D.E. Bankr. 2 at 8), however, “joint conduct,
         alone, is not sufficient to confer subject matter jurisdiction in a
         bankruptcy court over non-debtors.”28 See, e.g., First Ind. Bank v.
         Wilson, 271 B.R. 511, 514 (Bankr. E.D. Mich. 2001). Moreover, while
         some courts have found joint and several liability can provide a basis for
         related-to jurisdiction, the better reasoned position is that such an
         attenuated position stretches the limits of the Eleventh Circuit’s
         related-to jurisdiction “beyond the breaking point of conceivability.” In
         re Soderstrom, 6:12-CV-1205-ORL-37, 2013 WL 24205, at *4 (M.D. Fla.



         27
            The FSSA was allegedly between EGE and Defendants SVL, Hoo, Peter
   Stewart, and Levy. Compl. ¶ 384.
         28
             Plaintiffs’ argument ignores the fact that courts in this Circuit have
   consistently held there is no right to contribution in civil RICO actions. See, e.g.,
   Seminole Elec. Co-op., Inc. v. Tanner, 635 F. Supp. 582, 584 (M.D. Fla. 1986).
   Moreover, under Florida law, “there is no right of contribution for intentional torts.”
   Bel-Bel Int'l Corp. v. Barnett Bank of S. Florida, N.A., 158 B.R. 252, 256 (S.D. Fla.
   1993).

                                        Page 45 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 46 of 52




         Jan. 2, 2013).29 As the Soderstrom Court explained: “To find that these
         purely state law claims convey ‘related to’ jurisdiction would be to
         declare that all bankruptcy courts have jurisdiction over all claims
         against any non-debtors sued alongside debtors. Such a finding would
         be utterly illogical.” Id. Like the claims in Soderstrom, it would be
         “utterly illogical” to extend “related to” bankruptcy jurisdiction to
         Plaintiffs’ claims against 20-plus non-debtor defendants.

                Further, given the de minimus assets of the Debtor as compared
         with his liabilities as they existed on the date of his bankruptcy petition
         (see D.E. Bankr. Debtor 1), Plaintiffs fail to establish any real effect that
         their claims could have on the administration of the Debtor’s estate.
         See First Ind. Bank, 271 B.R. at 514 (“[B]ecause this is a no asset case,
         any claim by First Indiana against the estate or by the non-debtor
         defendants for contribution would not have any effect on the
         administration of the bankruptcy estate.”). In fact, at the February 27,
         2013 hearing on defendants’ motions to dismiss (the “Hearing”), the
         Bankruptcy Court correctly noted, and Plaintiffs’ counsel agreed that,
         because there will not be a distribution to unsecured creditors in this
         case, recovering damages from other parties would not have an effect
         on the Estate. (Transcript of February 27, 2013 Hearing at 179:21-25,
         180:1-3.) Accordingly, Plaintiffs’ claims should be dismissed for lack of
         subject matter jurisdiction.

   DE 28 at 10-12 of 55.

         Appellants’ response to the above arguments is sorely lacking. First they argue

   that the District Court recognized, as a matter of law, that both this District Court

   and the Bankruptcy Court had bankruptcy subject matter under § 1334 when this case

   was originally filed because § 1334 provides that a district court must first have


         29
             See, e.g., In re First NLC Fin. Servs., LLC, 410 B.R. 726, 732 (Bankr. S.D. Fla.
   2008) (finding related-to jurisdiction based on allegation of joint conduct, finding
   that if non-defendant was found jointly liable, estate might only bear a portion of
   judgment); but see In re First Magnus Fin. Corp., 403 B.R. 659, 667 (D. Ariz. 2009)
   (rejecting reasoning of First NLC, in part, because such rationale could endlessly
   stretch bankruptcy court’s jurisdiction).

                                        Page 46 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 47 of 52




   bankruptcy subject matter jurisdiction to be able to refer a case to the bankruptcy

   court pursuant to § 157(a). However, it was plead and argued by Appellants that

   their claims over the non-debtor defendants were not sufficiently related to the

   bankruptcy case to confer bankruptcy court subject matter jurisdiction under 28

   U.S.C. § 1334(b) and the District Court agreed. Nonetheless, these Non-Core matters

   were referred, and the Bankruptcy Court recommended that “related to” jurisdiction

   did not lie. The Court does not find Appellants’ change in position persuasive and the

   and their arguments in this regard are rejected.

         The next and only other argument asserted by Appellants is the same argument

   made before the Bankruptcy Court, namely that the outcome could conceivably have

   an effect on the bankruptcy estate “because Debtor Mouttet’s actions permeated

   each and every one of the illegal acts alleged in Plaintiffs’ Complaint, which in turn

   support each of the 18 Counts . . .” The Bankruptcy Court felt it could not address

   this argument because “it is not possible to determine either aspect of related-to

   jurisdiction in the absence of an amended complaint, at which time the reviewing

   court will be able to determine what causes of action survive and whether such

   actions are sufficient, whether by impact or common nucleus of facts, to trigger

   related-to jurisdiction.” DE 1 at 51 of 81. This Court finds, relying on Appellants’

   first and original argument that “related-to” jurisdiction did not exist, the Appellees’

   well supported analysis leading to the same conclusion, and the Bankruptcy Court’s

   recommendation that “related-to” jurisdiction is lacking, to be the most compelling

                                        Page 47 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 48 of 52




   arguments and the Court affirms the Bankruptcy Court’s ruling that “related-to”

   subject matter jurisdiction is lacking here.




   Supplemental jurisdiction30


         30
             There is a conflict among the district courts in the Eleventh Circuit as to
   whether a bankruptcy court may or may not exercise supplemental jurisdiction under
   28 U.S.C. § 1367. The courts in the following cases held or explicitly or impliedly
   recognized that the grant of supplemental jurisdiction found in 28 U.S.C.A. § 1367
   does not extend to the bankruptcy courts (the majority view): In re Alpha Steel Co.,
   Inc., 142 B.R. 465 (M.D. Ala. 1992); Matter of Romar Intern. Georgia, Inc., 198 B.R.
   401 (Bankr. M.D. Ga. 1996); and In re Davis, 216 B.R. 898 (Bankr. N.D. Ga. 1997). On
   the other hand, the courts in the following cases either held or explicitly or impliedly
   recognized that bankruptcy courts have supplemental jurisdiction under 28 U.S.C. §
   1367, or applied the rule that bankruptcy courts have supplemental jurisdiction (the
   minority view): In re EZ Pay Services, Inc., 390 B.R. 421 (Bankr. M.D. Fla. 2007)
   (recognizing conflict); In re Anchor Glass Container Corp., 325 B.R. 898 (Bankr. M.D.
   Fla. 2005); In re Hospitality Ventures/LaVista, 358 B.R. 462 (Bankr. N.D. Ga. 2007); In
   re Feifer Industries, 141 B.R. 450 (Bankr. N.D. Ga. 1991). Marshall & Ilsley Trust Co.
   v. Lapides (In re Transcolor Corp.), 2007 WL 2916408 (Bankr. D. Md. 2007) contains an
   excellent summary of the cases in which courts found that the bankruptcy courts may
   exercise supplement jurisdiction and the cases in which courts found to the contrary.
   In In re Transcolor Corp., the bankruptcy court declined to exercise supplemental
   jurisdiction. See also Allen v. Kuhlman Corp., 322 B.R. 280, 284 (S.D. Miss. 2005);
   Liberty Mut. Ins. Co. v. Lone Star Inds., Inc., 313 B.R. 9, 21 (D. Conn. 2004).

                                        Page 48 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 49 of 52




         Section 1367 of Title 28 provides that in a civil action in which the district

   court has original jurisdiction, the district court also has “supplemental jurisdiction

   over all other claims that are so related to claims in the action with such original

   jurisdiction that they form part of the same case or controversy under Article III” of

   the Constitution and further provides that such supplemental jurisdiction includes

   claims that involve the joinder or intervention of additional parties. 28 U.S.C.A. §

   1367(a). District courts thus have supplemental jurisdiction of related third-party

   claims that arise out of the same nucleus of operative facts when the district court

   would not have jurisdiction of that dispute under federal question or diversity

   jurisdiction.31 28 U.S.C. § 1367 further provides, in pertinent part, as follows:

   (c) The district courts may decline to exercise supplemental jurisdiction over a claim
   under subsection (a) if—

         (1) the claim raises a novel or complex issue of State law,

         (2) the claim substantially predominates over the claim or claims over which
         the district court has original jurisdiction,

         (3) the district court has dismissed all claims over which it has original
         jurisdiction, or

         (4) in exceptional circumstances, there are other compelling reasons for
         declining jurisdiction.

         However, there is nothing specific in Title 28 that provides that a district court

   has supplemental jurisdiction over claims with respect to 28 U.S.C.A. § 1334 and




         31
              28 U.S.C.A. §§ 1331, 1332.

                                           Page 49 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 50 of 52




   there is also no provision in Title 28 that authorizes a district court to refer its

   supplemental jurisdiction over such matters, if it has such, to a bankruptcy court.

   This has created a split in the circuits on the question of whether district courts have

   supplemental jurisdiction in bankruptcy-related matters and whether, if they do,

   upon referral bankruptcy courts have such supplemental jurisdiction.

          In In re Prestige Realty Group of Ohio & Florida, LLC, 420 B.R. 894 (Bankr. S.D.

   Fla. 2009) the Bankruptcy Court concluded that its "related to" jurisdiction is not

   limited to those cases that satisfy the conceivable effect test32 but also arises when

   the court's supplemental jurisdiction is triggered. Id. at 898-899. The court noted

   that by virtue of a reference, a bankruptcy court could exercise the district court's

   supplemental jurisdictional authority under 28 U.S.C.A. § 1367, and thus, a

   bankruptcy court may have "related to" jurisdiction of a third-party complaint of

   which it would not otherwise have had jurisdiction under the conceivable effect test,

   based on the principle that, if the required jurisdictional nexus between the primary

   claim and the core-related supplemental claim exists, they form one constitutional

   "case or controversy." Id. at 898 (quoting Hospitality Ventures/Lavista v. Heartwood

   11, L.L.C. (In re Hospitality Ventures/Lavista), 358 B.R. 462 (N.D. Ga. 2007).


          32
             A dispute is “related to” a case under Title 11 when its result “‘could
   conceivably’” have an “‘effect on the estate being administered in bankruptcy.’” In
   re Ryan, 276 F.App’x 963, 966 (11th Cir. 2008) citing Miller v. Kemira, Inc. (In re
   Lemco Gypsum, Inc.), 910 F.2d 784, 788 (11th Cir. 1990) (quoting Pacor, Inc. v.
   Higgins, 743 F.2d 984, 994 (3rd Cir. 1984), overruled on other grounds by Things
   Remembered, Inc. v. Petrarca, 516 U.S. 124, 129 (1995)).

                                         Page 50 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 51 of 52




         Assuming, for purposes of this discussion only, that the Bankruptcy Court has

   the authority to exercise supplemental jurisdiction, the Court affirms the Bankruptcy

   Court’s recommendation that it is appropriate to decline to exercise such jurisdiction

   over the Non-Core Claims in this case. As set forth above, pursuant to 28 U.S.C. §

   1367(c), a court with supplemental jurisdiction over a claim may decline to exercise

   such jurisdiction if, among other things, the Non-Core claims substantially

   predominate over the claims over which the district court has original jurisdiction, as

   we have here. There are additional compelling reasons to decline to exercise

   supplemental jurisdiction here as well. From a review of the Non-Core Claims, the

   Bankruptcy Court found many significant infirmities, including, but not limited to,

   lack of personal jurisdiction, lack of standing to bring federal Rico claims, and failure

   to comply with the pleading requirements of Rules 8, 9(b) and 12.33 In addition, the

   instant Complaint is a colossal incomprehensible jumble, and the separation of the

   Core and Non-Core Counts is mandatory for fairness to the parties and the Court.

   Accordingly, it is hereby

         ORDERED AND ADJUDGED that all appealed Orders of the Bankruptcy Court




         33
            See, e.g., DE 1 at 61-65 of 81. Plaintiffs’ Complaint is the quintessential
   shotgun pleading of the kind the Eleventh Circuit has repeatedly condemned.
   Magluta v. Samples, 256 F.3d 1282, 1284-85 (11th Cir. 2001) (per curiam); Strategic
   Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir.
   2002); Byrne v. Nezhat, 261 F.3d 1075, 1128-34 (11th Cir. 2001) (shotgun pleadings . .
   . impede[ ] the due administration of justice and, in a very real sense, amount[ ] to
   obstruction of justice) (internal citation omitted).

                                        Page 51 of 52
Case 1:13-cv-22222-KAM Document 56 Entered on FLSD Docket 10/09/2020 Page 52 of 52




   are affirmed in part and reversed in part as detailed herein. In refiling their Core

   Counts, and a potential new case for the Non-Core Claims, Appellants are advised to

   review Rule 11 and consider the Bankruptcy Court’s recommendations as to their Non-

   Core Claims carefully so that the courts of the Southern District of Florida can

   properly rule. This case is CLOSED. All pending motions are DENIED as moot.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

   Florida, this 9th day of October, 2020.




                                                   KENNETH A. MARRA
                                             UNITED STATES DISTRICT JUDGE




                                        Page 52 of 52
